Exhibit 10.61

TERMINATION AND RELEASE

Reference is made to the Note Purchase Agreement, dated as of January 8, 2004
(as the same may from time to time have been amended, restated, or otherwise
modified, the “Purchase Agreement”) by and between VIVUS, Inc., a Delaware
corporation (“Borrower”), and Tanabe Holding America, Inc. (“Secured Party”). 
All capitalized terms defined in the Purchase Agreement are used with the same
meanings, unless otherwise defined, in this Termination and Release.

By its signature below, the Secured Party hereby acknowledges payment in full of
the principal of and interest on all Notes, and all other amounts and
obligations owing, under the Transaction Documents (such amounts, collectively,
the “Obligations”) and releases all liens, pledges, charges, security interests
and other encumbrances created in favor of the Secured Party pursuant to the
Transaction Documents.  In connection therewith, the Secured Party hereby (i)
agrees to promptly cause to be assigned, transferred and delivered to the
Company all collateral under the Transaction Documents, and money received in
respect thereof, held by the Secured Party under the Transaction Documents, (ii)
agrees to promptly execute and deliver to the Company such instruments of
satisfaction and other documents as shall be reasonably requested by the Company
to terminate of record such liens, pledges, charges, security interests or other
encumbrances, (iii) agrees to promptly file the UCC-3 termination statement
attached hereto as Exhibit A with the Delaware Secretary of State and to file
any other UCC financing statements or other documents necessary to evidence the
release of Secured Party’s security interests in any of Borrower’s property or
assets, (iv) agrees to promptly deliver such termination notices or other
notices terminating Secured Party’s security interest to third parties, and (v)
authorizes the Company to take such further actions as may be necessary to
terminate of record such liens, pledges, charges, security interests or other
encumbrances to evidence the termination of the loans and all security interests
in favor of Secured Party.

This Termination and Release shall be governed by and construed in accordance
with the laws of the State of California.

IN WITNESS WHEREOF, the Secured Party has caused this Termination and Release to
be duly executed as of the 1st day of May, 2007.

TANABE HOLDING AMERICA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Yoshi Saso

 

 

 

 

 

 

 

Name:

Yoshi Saso

 

 

 

 

 

 

 

Title:

President and CEO

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

UCC-3 FINANCING STATEMENT AMENDMENT

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

Nancy Bouch                                             650-496-7543

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

FH 2-1 P10

Palo Alto, CA 94304

NBOUCH@WSGR.COM

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #
40524720                                         2/25/2004

 

1b.

This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded) in
the REAL ESTATE RECORDS.

 

 

o

 

2  x  TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3.  o  CONTINUATION: Effectiveness of the Financing Statement identified above
with respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

4.  o  ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5.  AMENDMENT (PARTY INFORMATION): This Amendment affects o Debtor or o Secured
Party of record. Check only one of these two boxes.

Also check one of the following threee boxes and provide appropriate information
in items 6 and/or 7.

o

CHANGE name and/or address: Please refer to the detailed instructions in regards
to changing the name/address of a party.

o

DELETE name: Give record name to be deleted in item 6a or 6b.

o

ADD name: Complete item 7a or 7b, and also item 7c; also complete items 7e-7g
(if applicable).

 

6. CURRENT RECORD INFORMATION:

6a. ORGANIZATION’S NAME

 

 

 

 

 

 

 

VIVUS, INC.

 

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

6b. INDIVIDUAL’S LAST NAME

 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

7. CHANGED (NEW) OR ADDED INFORMATION:

7a. ORGANIZATION’S NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

7b. INDIVIDUAL’S LAST NAME

 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

 

 

 

 

 

 

 

7c. MAILING ADDRESS

 

CITY

 

STATE

POSTAL CODE

 

COUNTRY

 

 

 

 

 

 

 

 

7d.

SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

7e.

TYPE OF ORGANIZATION

 

7f.

JURISDICTION OF ORGANIZATION

 

7g.

ORGANIZATIONAL ID #, if any

 

o NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

 

 

 

 

 

 

Describe collateral  o deleted or  o added, or give entire  o restated
collateral description, or describe collateral  o assigned.

 

 

 

 

 

 

 

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here o and enter name of DEBTOR authorizing this
Amendment.

9a. ORGANIZATION’S NAME

TANABE HOLDING AMERICA, INC.

OR

 

 

9b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA

 

 

F#191480

 

 

 

 

A#293945

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)


--------------------------------------------------------------------------------